DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

2.		Claims 1-31 are pending.

Claim Objections
3.		Claim 16 is objected to because of the following informalities: The claim states “a coupling circuit formed of a coil and configured to receive driving power wirelessly supplied from an eternal device via the coil”. In view of the current application’s specification it is inferred that the device is external and not eternal device via the coil. Appropriate correction is required. The rejection below will interpret the subject matter as “external”.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 11-13, and 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuppu et al. (US Patent Application Publication 2012/0154340), herein after referred to as Vuppu, in view of Lin et al. (US Patent Application Publication 2012/0223919), herein after referred to as Lin.
Regarding independent claim 1, Vuppu discloses a position pointer for indicating a position on a sensor of a position detection device (abstract), the position pointer comprising:
an elongate pointer body having a distal end and a proximal end (figure 1 reference elongated stylus/pointer body 104 having distal end and proximal end); 
a central electrode disposed near the distal end of the elongate pointer body, wherein the central electrode includes a tip that extends beyond the distal end of the elongate pointer body (figure 1 reference center electrode 101 depicted to extend beyond the distal end of the elongate stylus/pointer body 104); 
a transmission signal generation circuit configured to generate a first signal and transmit the first signal via a peripheral electrode to the position detection device (figure 4 reference active circuit 403 utilizes buffer 441 to toggle and change the potential of the shroud/peripheral electrode 402 corresponding to the input of the signal to the buffer 441 as described in paragraph [0049]); 
a power storage circuit configured to store driving power supplied from an external device (paragraph [0034] describes power in regards to energy harvesting circuits which may take a plurality of different forms including: capacitive coupling circuitry, battery which is periodically charged, mechanical strain component, heat sensor for absorbing heat, and USB); and 
a power supply control circuit configured to control an output of the driving power stored in the power storage circuit based on detection of the first signal from the position detection device via the central electrode by the detection circuit, to control the transmission signal generation circuit to generate and transmit the second signal via the peripheral electrode to the position detection device (figure 5 depicts optional components 559 in addition to the basic circuit; paragraph [0057] describes a timer utilized to respond to electric field variations detected by the center electrode 101/401/501 wherein the circuit is placed into a low power or sleep mode upon non-detections of electric field variations, thereby stopping toggle and change of the potential of the shroud/peripheral electrode 102/402/502). 
Vuppu specifically discloses the stylus to receive signals via the central electrode and transmit signals via the surrounding peripheral electrode. Therefore, Vuppu does not specifically disclose the central electrode to transmit as claimed above and peripheral electrode to receive signals as claimed by dependent claims.
Lin discloses a stylus with a central electrode for transmitting and a peripheral electrode which surrounds the central electrode utilized for receiving (Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 and peripheral electrode 12 as described in paragraphs [0030]-[0031].)
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s central receiving electrode and peripheral transmitting electrode with the known technique of swapped functions such that the central electrode transmits signals and peripheral electrode receives signals yielding the predictable results of an alternative design for performing the same function of eliminating interference between reception and signal emission electrodes as disclosed by Lin (paragraph [0034]).
Regarding claim 2, Vuppu and Lin discloses the position pointer of claim 1, further comprising:
a detection circuit configured to detect a second signal transmitted from the position detection device (Vuppu: Figure 4 depicts an active circuit 403 which receives a signal (positive or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].); 
wherein the power supply control circuit is configured, based on a detection of the second signal by the detection circuit, to control the power storage circuit to supply the stored driving power to the transmission signal generation circuit to generate and transmit the first signal via the central electrode to the position detection device (Vuppu: Figure 4 reference active circuit 403 utilizes buffer 441 to toggle and change the potential of the shroud electrode 402 corresponding to the input of the second signal to the buffer 441 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].).
Regarding claim 3, Vuppu and Lin discloses the position pointer of claim 2, further comprising:
a peripheral electrode disposed near the distal end of the elongate pointer body and surrounding the central electrode (Vuppu: Figure 1 reference shroud electrode 102 disposed near the distal end of the elongate stylus/pointer body 104 and described in paragraph [0024] to be disposed concentrically about the center electrode 101 (surrounding). Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].);
wherein the detection circuit is configured to detect the second signal transmitted from the position detection device via the peripheral electrode (Vuppu: Figure 4 depicts an active circuit 403 which receives a first signal (positive/ or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].).
Regarding claim 4, Vuppu discloses the position pointer of claim 3, wherein the central electrode and the peripheral electrode are capacitively coupleable with the sensor of the position detection device (paragraphs [0027]-[0029] describes the center electrode 101 to receive a signal transmitted from the position detection/touch-sensitive device and shroud electrode 102 emits corresponding electric field variations 108 to the position detection/touch- sensitive device thereby describing both electrodes 101 and 102 to enable capacitive coupling to the device). 
Regarding claim 5, Vuppu discloses the position pointer of claim 1, wherein the power supply control circuit is configured to generate a stabilized driving voltage for driving the position pointer from an output of the driving power stored in the power storage circuit (Figure 4 reference voltage source 442 described in paragraph [0048] to be utilized with a voltage divider 445 to toggle the high or low state based on the detected first signal. Paragraph [0049] describes utilizing the toggling via the voltage divider to change the potential/driving voltage of the shroud electrode, such change is in view of the stored voltage of the voltage source 442 (the voltage source 442 is provided power via the means of power disclosed in paragraph [0034]. Figure 1 depicts the waveform 108 with repetitive positive and negative portions, the repetition found to be within the scope of interpretation of stabilized such that values outside of the repetitive positive/negative waveform 108 are outside of the intended operation of the invention unlikely to change, fail, or decline (the definition of stabilized).). 
Regarding claim 6, Vuppu discloses the position pointer of claim 5, wherein the power supply control circuit is configured to generate the regulated driving voltage by performing Pulse Width Modulation (PWM) of the driving power (figure 1 reference output via shroud electrode 102 as electric field variations 108 depicted to be pulse width modulation PWM). 
Regarding claim 7, Vuppu and Lin discloses the position pointer of claim 5, further comprising:
a detection circuit configured to detect a second signal transmitted from the position detection device (Vuppu: Figure 4 depicts an active circuit 403 which receives a signal (positive or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].); 
wherein the power supply control circuit, based on the detection circuit not detecting the second signal, intermittently supplies the stabilized driving voltage to the detection circuit, to cause the detection circuit to correspondingly intermittently attempt to detect the second signal (Vuppu: Figure 5 depicts optional components 559 in addition to the basic circuit; paragraph [0057] describes a timer utilized to respond to electric field variations detected by the center electrode 101/401/501 wherein the circuit is placed into a low power or sleep mode upon non-detections of electric field variations, thereby stopping toggle and change of the potential of the shroud/peripheral electrode 102/402/502).
Regarding claim 11, Vuppu discloses the position pointer of claim 1, wherein the power storage circuit is configured to store the driving power which is wirelessly supplied from the external device (paragraph [0034] describes drawing power from received electric field variations (which is wirelessly as depicted in figure 3) by way of capacitive coupling circuitry). 
Regarding claim 12, Vuppu discloses the position pointer of claim 1, further comprising:
a coupling node to be coupled to the external device;
wherein the power storage circuit is configured to receive the driving power supplied from the external device via the connection node (paragraph [0034] describes drawing power from received electric field variations (which is wirelessly coupling as depicted in figure 3) by way of capacitive coupling circuitry).
Regarding claim 13, Vuppu discloses the position pointer of claim 1, wherein the external device is the position detection device (figure 4 depicts an active circuit 403 which receives a first signal (positive or negative) via the center electrode 401 (peripheral electrode via combination with Lin) from the external position detection device/touch-sensitive interface 201 as described in paragraph [0049]).
Regarding independent claim 25, Vuppu discloses a position pointer for indicating a position on a sensor of a position detection device (abstract), the position pointer comprising:
an elongate pointer body having a distal end and a proximal end (figure 1 reference elongated stylus/pointer body 104 having distal end and proximal end); 
a central electrode disposed near the distal end of the elongate pointer body, wherein the central electrode includes a tip that extends beyond the distal end of the elongate pointer body (figure 1 reference center electrode 101 depicted to extend beyond the distal end of the elongate stylus/pointer body 104); 
a transmission signal generation circuit configured to generate a first signal and transmit the first signal via a peripheral electrode to the position detection device (figure 4 reference active circuit 403 utilizes buffer 441 to toggle and change the potential of the shroud/peripheral electrode 402 corresponding to the input of the signal to the buffer 441 as described in paragraph [0049]); 
a power storage circuit configured to store driving power supplied from an external device (paragraph [0034] describes power in regards to energy harvesting circuits in the form of capacitive coupling circuitry with an embodiment of a battery to be charged via the energy harvesting circuit.); and 
a coupling node coupled to the external device, wherein the power storage circuit is configured to receive the driving power supplied from the external device via the coupling node (Paragraph [0034] describes drawing power from received electric field variations (which is wirelessly as depicted in figure 3) by way of capacitive coupling circuitry between the stylus 100 and external device/touch-sensitive interface 201.); and 
a power supply control circuit configured to control the power storage circuit to supply the stored driving power to the transmission signal generation circuit to generate and transmit the first signal via the peripheral electrode to the position detection device (figure 5 depicts optional components 559 in addition to the basic circuit; paragraph [0057] describes a timer utilized to respond to electric field variations detected by the center electrode 101/401/501 wherein the circuit is placed into a low power or sleep mode upon non-detections of electric field variations, thereby stopping toggle and change of the potential of the shroud/peripheral electrode 102/402/502). 
Vuppu specifically discloses the stylus to receive signals via the central electrode and transmit signals via the surrounding peripheral electrode. Therefore, Vuppu does not specifically disclose the central electrode to transmit as claimed above and peripheral electrode to receive signals as claimed by dependent claims.
Lin discloses a stylus with a central electrode for transmitting and a peripheral electrode which surrounds the central electrode utilized for receiving (Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 and peripheral electrode 12 as described in paragraphs [0030]-[0031].)
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s central receiving electrode and peripheral transmitting electrode with the known technique of swapped functions such that the central electrode transmits signals and peripheral electrode receives signals yielding the predictable results of an alternative design for performing the same function of eliminating interference between reception and signal emission electrodes as disclosed by Lin (paragraph [0034]).
Regarding claim 26, Vuppu and Lin discloses the position pointer of claim 25, further comprising:
a detection circuit configured to detect a second signal transmitted from the position detection device (Vuppu: Figure 4 depicts an active circuit 403 which receives a signal (positive or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].); 
wherein the power supply control circuit is configured, based on a detection of the second signal by the detection circuit, to control the power storage circuit to supply the stored driving power to the transmission signal generation circuit to generate and transmit the first signal via the central electrode to the position detection device (Vuppu: Figure 4 reference active circuit 403 utilizes buffer 441 to toggle and change the potential of the shroud electrode 402 corresponding to the input of the second signal to the buffer 441 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].).
Regarding claim 27, Vuppu and Lin discloses the position pointer of claim 26, further comprising:
a peripheral electrode disposed near the distal end of the elongate pointer body and surrounding the central electrode (Vuppu: Figure 1 reference shroud electrode 102 disposed near the distal end of the elongate stylus/pointer body 104 and described in paragraph [0024] to be disposed concentrically about the center electrode 101 (surrounding). Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].);
wherein the detection circuit is configured to detect the second signal transmitted from the position detection device via the peripheral electrode (Vuppu: Figure 4 depicts an active circuit 403 which receives a first signal (positive/ or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].).
Regarding claim 28, Vuppu discloses the position pointer of claim 27, wherein the central electrode and the peripheral electrode are capacitively coupleable with the sensor of the position detection device (paragraphs [0027]-[0029] describes the center electrode 101 to receive a signal transmitted from the position detection/touch-sensitive device and shroud electrode 102 emits corresponding electric field variations 108 to the position detection/touch- sensitive device thereby describing both electrodes 101 and 102 to enable capacitive coupling to the device). 
Regarding claim 29, Vuppu discloses the position pointer of claim 25, wherein the power supply control circuit is configured to generate a stabilized driving voltage for driving the position pointer from an output of the driving power stored in the power storage circuit (Figure 4 reference voltage source 442 described in paragraph [0048] to be utilized with a voltage divider 445 to toggle the high or low state based on the detected first signal. Paragraph [0049] describes utilizing the toggling via the voltage divider to change the potential/driving voltage of the shroud electrode, such change is in view of the stored voltage of the voltage source 442 (the voltage source 442 is provided power via the means of power disclosed in paragraph [0034]. Figure 1 depicts the waveform 108 with repetitive positive and negative portions, the repetition found to be within the scope of interpretation of stabilized such that values outside of the repetitive positive/negative waveform 108 are outside of the intended operation of the invention unlikely to change, fail, or decline (the definition of stabilized).). 
Regarding claim 30, Vuppu and Lin discloses the position pointer of claim 29, further comprising:
a detection circuit configured to detect a second signal transmitted from the position detection device (Vuppu: Figure 4 depicts an active circuit 403 which receives a signal (positive or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].); 
wherein the power supply control circuit, based on the detection circuit not detecting the second signal, intermittently supplies the stabilized driving voltage to the detection circuit, to cause the detection circuit to correspondingly intermittently attempt to detect the second signal (Vuppu: Figure 5 depicts optional components 559 in addition to the basic circuit; paragraph [0057] describes a timer utilized to respond to electric field variations detected by the center electrode 101/401/501 wherein the circuit is placed into a low power or sleep mode upon non-detections of electric field variations, thereby stopping toggle and change of the potential of the shroud/peripheral electrode 102/402/502).

5.		Claim(s) 8-10 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuppu-Lin in view of Tsai et al. (US Patent Application Publication 2008/0231613), herein after referred to as Tsai.
Regarding claim 8, Vuppu discloses the position pointer of claim 5.
Vuppu does not specifically disclose a stabilizing capacitor configured to store the stabilized driving voltage.
Tsai discloses a stabilizing capacitor configured to store the stabilized driving voltage (Figure 2 reference energy storing circuit 2 and powering saving circuit 5 (comprising switch unit 51 and timer 52) of pen 4. Figure 4 and paragraph [0031] describes a timing circuit 52 used to turn on switches/TFTs Q1-Q3 so that the solar energy is supplied to the generating circuit 3. When the timing circuit 52 turns on Q4 the transistors Q1-Q3 turn off allowing the reset circuit 6 to detect operational activity of the digitizer pen. There are multiple capacitors each storing a driving voltage for their intended input function such as: the powering saving circuit 52 to comprise a capacitor C7 described in paragraph [0031] to be charged by the electrical energy from the solar cell, paragraph [0025] describes C5 and C6 utilized for the magnetic field generating circuit 3 as an LC oscillator, figure 4 reference C2 and C3 storing voltage in correspondence with R2 and R3, and figure 4 reference C1 biasing Q2. Each listed capacitor stores a driving voltage. Please note the capacitor C4 of figure 4 as described in paragraph [0024]. The arrangement of the storing circuit 2 appears substantially similar to the arrangement of applicant’s figure 6/8 power storage circuit and therefore considered to perform the task of “stabilizing” the driving voltage as claimed (without claimed definition as to how to perform the function of stabilizing). Every other listed capacitor (C1-C3 and C5-C7)receives directly/indirectly the energy from this stabilized voltage from C4 and therefore may be considered the stabilized storage capacitor in absence of any other hardware details of connections thereto.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s position pointer power saving circuit with the known technique of a stabilizing capacitor configured to store the stabilized driving voltage yielding the predictable results of hardware to perform the functions of power saving from wireless power energy of a digitizer/stylus pen as disclosed by Tsai (paragraphs [0029]-[0031]).
Regarding claim 9, Tsai discloses the position pointer of claim 8, further comprising:
a transistor coupled to the stabilizing capacitor (Figure 4 reference any capacitor C1-C3 or C5-C7 connected directly or indirectly to any transistor Q1-Q4. For example reference capacitor C1, which receives stabilized voltage indirectly via Q1, indirectly coupled to Q2 via resistor R2. Another example reference C7, which receives stabilized voltage indirectly via R5, directly coupled to gate of Q4.);
wherein the power supply control circuit is coupled to a gate of the transistor (As described in reference to claim 8 there is no hardware details claimed for the power supply control circuit. In effect, the power supply control circuit can be interpreted as a module/unit/block diagram (a box which receives input and in some undisclosed manner provides output). Therefore, any and all components described to operate for, with, directly or indirectly thereof may be considered part of the power supply control circuit. In this instance any and all transistors’ gates in figure 4 may be considered to be coupled to a “power supply control circuit” directly or indirectly. While the claims are examined in light of the specification, it is understood the current application’s figure 6/8 stabilized capacitor is in reference to 3133 and the transistor with gate coupled to the power supply controlling circuit is 3131 or 3141 (please note the block diagram moot of hardware details for power supply controlling circuit 3132). However, limitations from the specification are not brought into the claims leading to the above described broadest most reasonable interpretation. This interpretation is also found supported in view of the manner of which the claims are written. Claiming a transistor coupled to a stabilizing capacitor may be interpreted as either 3131 or 3141 purposely leading to an intended broad scope of interpretation.).
Regarding claim 10, Vuppu and Tsai discloses the position pointer of claim 9, wherein the power supply control circuit is configured to generate the regulated driving voltage by performing Pulse Width Modulation (PWM) of the driving power (Vuppu: Figure 1 reference output via shroud electrode 102 as electric field variations 108 depicted to be pulse width modulation PWM. Tsai: figure 4 reference generating circuit 3 described in paragraph [0025] to be an LC oscillator (a description of PWM).). 
Regarding claim 31, Vuppu discloses the position pointer of claim 29.
Vuppu does not specifically disclose a stabilizing capacitor configured to store the stabilized driving voltage.
Tsai discloses a stabilizing capacitor configured to store the stabilized driving voltage (Figure 2 reference energy storing circuit 2 and powering saving circuit 5 (comprising switch unit 51 and timer 52) of pen 4. Figure 4 and paragraph [0031] describes a timing circuit 52 used to turn on switches/TFTs Q1-Q3 so that the solar energy is supplied to the generating circuit 3. When the timing circuit 52 turns on Q4 the transistors Q1-Q3 turn off allowing the reset circuit 6 to detect operational activity of the digitizer pen. There are multiple capacitors each storing a driving voltage for their intended input function such as: the powering saving circuit 52 to comprise a capacitor C7 described in paragraph [0031] to be charged by the electrical energy from the solar cell, paragraph [0025] describes C5 and C6 utilized for the magnetic field generating circuit 3 as an LC oscillator, figure 4 reference C2 and C3 storing voltage in correspondence with R2 and R3, and figure 4 reference C1 biasing Q2. Each listed capacitor stores a driving voltage. Please note the capacitor C4 of figure 4 as described in paragraph [0024]. The arrangement of the storing circuit 2 appears substantially similar to the arrangement of applicant’s figure 6/8 power storage circuit and therefore considered to perform the task of “stabilizing” the driving voltage as claimed (without claimed definition as to how to perform the function of stabilizing). Every other listed capacitor (C1-C3 and C5-C7)receives directly/indirectly the energy from this stabilized voltage from C4 and therefore may be considered the stabilized storage capacitor in absence of any other hardware details of connections thereto.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s position pointer power saving circuit with the known technique of a stabilizing capacitor configured to store the stabilized driving voltage yielding the predictable results of hardware to perform the functions of power saving from wireless power energy of a digitizer/stylus pen as disclosed by Tsai (paragraphs [0029]-[0031]).

6.		Claim(s) 14-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuppu-Lin in view of Liu (US Patent Application Publication 2011/0074740).
Regarding claim 14, Vuppu discloses the position pointer of claim 1, wherein the power storage circuit is configured to receive the driving power wirelessly from the external device (paragraph [0034] describes drawing power from received electric field variations (which is wirelessly as depicted in figure 3) by way of capacitive coupling circuitry).
Vuppu does not specifically disclose wherein the power storage circuit is configured to receive the driving power electromagnetically from the external device.
Liu discloses wherein the power storage circuit is configured to receive the driving power electromagnetically from the external device (Paragraph [0031] describes induction coils to utilized by a digital tablet and power supply circuit of a pointer device (of the digital table) causing an electromagnetic resonance effect to generate energy to produce power for operation of a battery-free wireless pointer.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s wirelessly received driving power with the known technique of electromagnetic method yielding the predictable results of a batter-free wireless pointer for a corresponding digital tablet as disclosed by Liu (paragraph [0031]).
Regarding claim 15, Vuppu discloses the position pointer of claim 1, wherein the power storage circuit is configured to receive the driving power [ ] which is coupled to the power storage circuit (Paragraph [0034] describes the stylus including a battery which is charged by an energy harvesting circuit.).
Vuppu does not specifically disclose wherein the power storage circuit is configured to receive the driving power using a coil.
Liu discloses wherein the power storage circuit is configured to receive the driving power electromagnetically from the external device (Paragraph [0031] describes induction coils to utilized by a digital tablet and power supply circuit of a pointer device (of the digital table) causing an electromagnetic resonance effect to generate energy to produce power for operation of a battery-free wireless pointer.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s energy harvesting circuit for charging a power storage circuit with the known technique of electromagnetic method utilizing coils yielding the predictable results of a batter-free wireless pointer for a corresponding digital tablet as disclosed by Liu (paragraph [0031]).
Regarding independent claim 16, Vuppu discloses a position pointer for indicating a position on a sensor of a position detection device (abstract), the position pointer comprising:
an elongate pointer body having a distal end and a proximal end (figure 1 reference elongated stylus/pointer body 104 having distal end and proximal end); 
a central electrode disposed near the distal end of the elongate pointer body, wherein the central electrode includes a tip that extends beyond the distal end of the elongate pointer body (figure 1 reference center electrode 101 depicted to extend beyond the distal end of the elongate stylus/pointer body 104); 
a transmission signal generation circuit configured to generate a first signal and transmit the first signal via a peripheral electrode to the position detection device (figure 4 reference active circuit 403 utilizes buffer 441 to toggle and change the potential of the shroud/peripheral electrode 402 corresponding to the input of the signal to the buffer 441 as described in paragraph [0049]); 
a coupling circuit formed of a capacitor and configured to receive driving power wirelessly supplied from an eternal device via the coil (paragraph [0034] describes drawing power from received electric field variations (which is wirelessly as depicted in figure 3) by way of capacitive coupling circuitry);
power storage circuit coupled to the coupling circuit and configured to store driving power supplied from an external device (paragraph [0034] describes power in regards to energy harvesting circuits in the form of capacitive coupling circuitry with an embodiment of a battery to be charged via the energy harvesting circuit.); and 
a power supply control circuit configured to control the power storage circuit to supply the stored driving power to the transmission signal generation circuit to generate and transmit the first signal via the peripheral electrode to the position detection device (figure 5 depicts optional components 559 in addition to the basic circuit; paragraph [0057] describes a timer utilized to respond to electric field variations detected by the center electrode 101/401/501 wherein the circuit is placed into a low power or sleep mode upon non-detections of electric field variations, thereby stopping toggle and change of the potential of the shroud/peripheral electrode 102/402/502). 
Vuppu specifically discloses the stylus to receive signals via the central electrode and transmit signals via the surrounding peripheral electrode. Therefore, Vuppu does not specifically disclose the central electrode to transmit as claimed above and peripheral electrode to receive signals as claimed by dependent claims.
Lin discloses a stylus with a central electrode for transmitting and a peripheral electrode which surrounds the central electrode utilized for receiving (Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 and peripheral electrode 12 as described in paragraphs [0030]-[0031].)
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s central receiving electrode and peripheral transmitting electrode with the known technique of swapped functions such that the central electrode transmits signals and peripheral electrode receives signals yielding the predictable results of an alternative design for performing the same function of eliminating interference between reception and signal emission electrodes as disclosed by Lin (paragraph [0034]).
Further, Vuppu does not specifically disclose a coupling circuit formed of a coil and configured to receive driving power wirelessly supplied from an external device via the coil.
Liu discloses a coupling circuit formed of a coil and configured to receive driving power wireleslly supplied form an external device via the coil (Paragraph [0031] describes induction coils to utilized by a digital tablet and power supply circuit of a pointer device (of the digital table) causing an electromagnetic resonance effect to generate energy to produce power for operation of a battery-free wireless pointer.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s energy harvesting circuit for charging a power storage circuit with the known technique of electromagnetic method utilizing coils yielding the predictable results of a batter-free wireless pointer for a corresponding digital tablet as disclosed by Liu (paragraph [0031]).
Regarding claim 17, Vuppu and Lin discloses the position pointer of claim 16, further comprising:
a detection circuit configured to detect a second signal transmitted from the position detection device (Vuppu: Figure 4 depicts an active circuit 403 which receives a signal (positive or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].); 
wherein the power supply control circuit is configured, based on a detection of the second signal by the detection circuit, to control the power storage circuit to supply the stored driving power to the transmission signal generation circuit to generate and transmit the first signal via the central electrode to the position detection device (Vuppu: Figure 4 reference active circuit 403 utilizes buffer 441 to toggle and change the potential of the shroud electrode 402 corresponding to the input of the second signal to the buffer 441 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].).
Regarding claim 18, Vuppu and Lin discloses the position pointer of claim 17, further comprising:
a peripheral electrode disposed near the distal end of the elongate pointer body and surrounding the central electrode (Vuppu: Figure 1 reference shroud electrode 102 disposed near the distal end of the elongate stylus/pointer body 104 and described in paragraph [0024] to be disposed concentrically about the center electrode 101 (surrounding). Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].);
wherein the detection circuit is configured to detect the second signal transmitted from the position detection device via the peripheral electrode (Vuppu: Figure 4 depicts an active circuit 403 which receives a first signal (positive/ or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].).
Regarding claim 19, Vuppu discloses the position pointer of claim 18, wherein the central electrode and the peripheral electrode are capacitively coupleable with the sensor of the position detection device (paragraphs [0027]-[0029] describes the center electrode 101 to receive a signal transmitted from the position detection/touch-sensitive device and shroud electrode 102 emits corresponding electric field variations 108 to the position detection/touch- sensitive device thereby describing both electrodes 101 and 102 to enable capacitive coupling to the device). 
Regarding claim 20, Vuppu discloses the position pointer of claim 16, wherein the power supply control circuit is configured to generate a stabilized driving voltage for driving the position pointer from an output of the driving power stored in the power storage circuit (Figure 4 reference voltage source 442 described in paragraph [0048] to be utilized with a voltage divider 445 to toggle the high or low state based on the detected first signal. Paragraph [0049] describes utilizing the toggling via the voltage divider to change the potential/driving voltage of the shroud electrode, such change is in view of the stored voltage of the voltage source 442 (the voltage source 442 is provided power via the means of power disclosed in paragraph [0034]. Figure 1 depicts the waveform 108 with repetitive positive and negative portions, the repetition found to be within the scope of interpretation of stabilized such that values outside of the repetitive positive/negative waveform 108 are outside of the intended operation of the invention unlikely to change, fail, or decline (the definition of stabilized).). 
Regarding claim 21, Vuppu and Lin discloses the position pointer of claim 20, further comprising:
a detection circuit configured to detect a second signal transmitted from the position detection device (Vuppu: Figure 4 depicts an active circuit 403 which receives a signal (positive or negative) via the center electrode 401 from the touch-sensitive interface 201 as described in paragraph [0049]. Lin: Figure 2 reference pen 10. Figure 5 reference distal end of pen comprising central electrode 14 for transmitting and peripheral electrode 12 for receiving as described in paragraphs [0030]-[0031].); 
wherein the power supply control circuit, based on the detection circuit not detecting the second signal, intermittently supplies the stabilized driving voltage to the detection circuit, to cause the detection circuit to correspondingly intermittently attempt to detect the second signal (Vuppu: Figure 5 depicts optional components 559 in addition to the basic circuit; paragraph [0057] describes a timer utilized to respond to electric field variations detected by the center electrode 101/401/501 wherein the circuit is placed into a low power or sleep mode upon non-detections of electric field variations, thereby stopping toggle and change of the potential of the shroud/peripheral electrode 102/402/502).

7.		Claim(s) 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuppu-Lin-Liu in view of Tsai.
Regarding claim 22, Vuppu discloses the position pointer of claim 20.
Vuppu does not specifically disclose a stabilizing capacitor configured to store the stabilized driving voltage.
Tsai discloses a stabilizing capacitor configured to store the stabilized driving voltage (Figure 2 reference energy storing circuit 2 and powering saving circuit 5 (comprising switch unit 51 and timer 52) of pen 4. Figure 4 and paragraph [0031] describes a timing circuit 52 used to turn on switches/TFTs Q1-Q3 so that the solar energy is supplied to the generating circuit 3. When the timing circuit 52 turns on Q4 the transistors Q1-Q3 turn off allowing the reset circuit 6 to detect operational activity of the digitizer pen. There are multiple capacitors each storing a driving voltage for their intended input function such as: the powering saving circuit 52 to comprise a capacitor C7 described in paragraph [0031] to be charged by the electrical energy from the solar cell, paragraph [0025] describes C5 and C6 utilized for the magnetic field generating circuit 3 as an LC oscillator, figure 4 reference C2 and C3 storing voltage in correspondence with R2 and R3, and figure 4 reference C1 biasing Q2. Each listed capacitor stores a driving voltage. Please note the capacitor C4 of figure 4 as described in paragraph [0024]. The arrangement of the storing circuit 2 appears substantially similar to the arrangement of applicant’s figure 6/8 power storage circuit and therefore considered to perform the task of “stabilizing” the driving voltage as claimed (without claimed definition as to how to perform the function of stabilizing). Every other listed capacitor (C1-C3 and C5-C7)receives directly/indirectly the energy from this stabilized voltage from C4 and therefore may be considered the stabilized storage capacitor in absence of any other hardware details of connections thereto.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Vuppu’s position pointer power saving circuit with the known technique of a stabilizing capacitor configured to store the stabilized driving voltage yielding the predictable results of hardware to perform the functions of power saving from wireless power energy of a digitizer/stylus pen as disclosed by Tsai (paragraphs [0029]-[0031]).
Regarding claim 23, Tsai discloses the position pointer of claim 22, further comprising:
a transistor coupled to the stabilizing capacitor (Figure 4 reference any capacitor C1-C3 or C5-C7 connected directly or indirectly to any transistor Q1-Q4. For example reference capacitor C1, which receives stabilized voltage indirectly via Q1, indirectly coupled to Q2 via resistor R2. Another example reference C7, which receives stabilized voltage indirectly via R5, directly coupled to gate of Q4.);
wherein the power supply control circuit is coupled to a gate of the transistor (As described in reference to claim 8 there is no hardware details claimed for the power supply control circuit. In effect, the power supply control circuit can be interpreted as a module/unit/block diagram (a box which receives input and in some undisclosed manner provides output). Therefore, any and all components described to operate for, with, directly or indirectly thereof may be considered part of the power supply control circuit. In this instance any and all transistors’ gates in figure 4 may be considered to be coupled to a “power supply control circuit” directly or indirectly. While the claims are examined in light of the specification, it is understood the current application’s figure 6/8 stabilized capacitor is in reference to 3133 and the transistor with gate coupled to the power supply controlling circuit is 3131 or 3141 (please note the block diagram moot of hardware details for power supply controlling circuit 3132). However, limitations from the specification are not brought into the claims leading to the above described broadest most reasonable interpretation. This interpretation is also found supported in view of the manner of which the claims are written. Claiming a transistor coupled to a stabilizing capacitor may be interpreted as either 3131 or 3141 purposely leading to an intended broad scope of interpretation.).
Regarding claim 24, Vuppu and Tsai discloses the position pointer of claim 23, wherein the power supply control circuit is configured to generate the regulated driving voltage by performing Pulse Width Modulation (PWM) of the driving power (Vuppu: Figure 1 reference output via shroud electrode 102 as electric field variations 108 depicted to be pulse width modulation PWM. Tsai: figure 4 reference generating circuit 3 described in paragraph [0025] to be an LC oscillator (a description of PWM).). 

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622